Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments, and/or Claims
The Information Disclosure Statements (IDS) filed 13 August 2020, 8 July 2021, 1 December 2021, and 13 April 2022 have been entered.

Election/Restriction
Applicant’s election of Group I, claims 1-8 and 17-19, in the reply filed on 1 July 2022 is acknowledged. In the response, Applicant further elected the species of:
A-a) wherein the FZD binding domain comprises a diabody that binds the FZD receptor, said diabody comprising two peptides, each peptide comprising a heavy chain variable domain (VH) linked to a light chain variable domain (VL), wherein the VH and the VL from one peptide pair to the VL and VH of the other peptide, thereby forming the diabody;
B-a) wherein the Wnt co-receptor binding domain comprises a diabody that binds the Wnt co-receptor, said diabody comprising two peptides, each peptide comprising a heavy chain variable domain (VH) linked to a light chain variable domain (VL), wherein the VH and the VL from one peptide pair to the VL and VH of the other peptide, thereby forming the diabody;
C) wherein the VH and VL are derived from the multivalent binding molecule 5019-K/H-2539-2542;
D) wherein the FZD receptor is FZD5; and
E) wherein the Wnt co-receptor is LRP6.
(The species in Groups “F” and “G” do not belong to the elected invention of Group I), 
Claims 1-19 are pending. Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-8 and 17-19 are under examination to the extent they read on the elected species.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because of the following informalities:
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see, for example, paragraph [0003]). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.
Appropriate correction is required.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:
In claim 1 (c), “a Wnt co-receptor domain” should be “a Wnt co-receptor binding domain”.
In claim 2 (d), “the Wnt co receptor” should be “the Wnt co-receptor”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein the VH and VL are derived from a multivalent binding molecule listed in Table 1.” The multivalent binding molecule of the present claims include multiple VH and VL (e.g., the FZD binding domain has at least two binding sites, and the Wnt co-receptor binding domain has at least two binding sites). It is unclear whether the claim requires the multivalent binding molecule comprising the same combination of VH and VL as the multivalent binding molecule listed in Table 1, or comprising any combination of VH and VL from various multivalent binding molecule listed in Table 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claims are drawn to a method for activating a Wnt signaling pathway in a cell, said method comprising contacting a cell having a Frizzled (FZD) receptor and a Wnt co-receptor with a multivalent binding molecule, wherein the multivalent binding molecule comprises: (a) an Fc domain, or a fragment thereof comprising a CH3 domain, having a C- terminus and an N-terminus, (b) a FZD binding domain having at least two binding sites, wherein at least one binding site binds to the FZD receptor, and (c) a Wnt co-receptor binding domain having at least two binding sites, wherein at least one binding site binds to the Wnt co-receptor, wherein the FZD binding domain is attached to one terminus of the Fc domain or one terminus of the fragment thereof, and the Wnt co-receptor binding domain is attached to the other terminus of the Fc domain or the other terminus of the fragment thereof.
The claims are broad and encompass the use of a genus of multivalent binding molecules, however, the specification fails provide adequate written description and evidence of possession of these molecules. What Applicant has provided in the specification are tetravalent binding molecules comprising an Fc domain, a binding domain for a FZD receptor, and a binding domain for LPR5 or LRP6 (Wnt co-receptor), wherein the binding domain for a FZD receptor is in a diabody configuration that is bivalent, monospecific, and derived from antibody 5019, 5038, 5044, 5048, 5062, 5063, 5080, 5081 and 2928, and the binding domain for LPR5 or LRP6 is in a diabody configuration that is bivalent, either monospecific or bispecific, and derived from antibody 2459 and 2460 (for LPR5), or derived from antibody 2539 and 2542 (for LPR6). The specification describes the amino acid sequences of the tetravalent binding molecules as set forth in Table 1, which includes the following 12 molecules:
5019-K/H-2539-2542 (also known as 5019Ag, which contains two monospecific FZD binding sites; K/H indicating the Fc domains in a knob/hole configuration) (specific for pan-FZD/LRP6)
5038-K/H-2539-2542 (5038Ag) (specific for FZD4/LRP6)
5044-K/H-2539-2542 (5044Ag) (specific for FZD4/LRP6)
5048-K/H-2539-2542 (5048Ag) (specific for FZD4/LRP6)
5062-K/H-2539-2542 (5062Ag) (specific for FZD4/LRP6)
5063-K/H-2539-2542 (5063Ag) (specific for FZD4/LRP6)
5080-K/H-2539-2542 (5080Ag) (specific for FZD4/LRP6)
5081-K/H-2539-2542 (5081Ag) (specific for FZD4/LRP6)
2928-K/H-2539-2542 (5081Ag) (specific for FZD5/LRP6)
5019-K/H-2459-2460 (specific for pan-FZD/LRP5)
5019-Fc-2539 (specific for pan-FZD/LRP6)
5019-Fc-2542 (specific for pan-FZD/LRP6)
The specification discloses that these tetravalent binding molecules act as FZD agonists and activate the Wnt-catenin signaling pathway in a cell. Except for the above listed 12 tetravalent binding molecules, the specification does not provide adequate written description for the broad genus of multivalent binding molecules that exhibit the function of activating a Wnt signaling pathway. The specification does not provide sufficient teachings regarding the structural characteristics of these molecules, nor provides the correlation of structure to function. It is well-known in the art that for any single epitope, there could be numerous antibodies that have distinct antigen-binding site structures. Further, the structures and properties of these antibodies are unpredictable. Lloyd et al. (Protein Engineering, Design & Selection, 2009, Vol. 22(3):159-168) found that on average, about 120 different antibodies in a library can bind to a given antigen. Goel et al. (J. Immunol., 2004, Vol. 173(12):7358- 7367) made three antibodies that bind to the same 12-mer but have very different CDRs. Even up to date, the state of art still lacks the knowledge of predicting the structures of antibodies that bind to a given epitope, let alone those exhibiting a particular property or activity. Furthermore, Jackson et al. (Mol. Cancer Res., 2016, Vol. 14(9):859-868) teaches that LRP6 has two independent WNT ligand-binding sites; using domain antibody (dAb) technology, a bispecific antibody (GSK3178022) to LRP6 was identified that is effective at inhibiting both WNT and RSPO stimulation in vitro, abrogates Wnt signaling in vivo (see Abstract, and last paragraph in Introduction). It is unpredictable how a multivalent binding molecule containing any FZD or Wnt co-receptor binding domains, such as the bispecific LRP6 binding domains of GSK3178022, affects a Wnt signaling. The specification fails to teach the structures or a reasonable correlation of structure and function for the claimed multivalent binding molecules. Therefore, the skilled artisan would not recognize that Applicant was in possession of the genus of the molecules as claimed at the time the application was filed.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making of the claimed product, or any combination thereof. In this case, there is no sufficient teachings regarding the structural characteristics of the genus, nor the correlation of structure to function. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.) The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the detailed structures of the encompassed genus of molecules, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that is part of the invention and reference to a method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Therefore, only the tetravalent binding molecules listed in Table 1 (which includes above listed 12 tetravalent binding molecules), but not the full scope of the claimed multivalent binding molecules, are adequately described in the disclosure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-8 and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (WO 2019/126398 A1, Int’l. Pub. Date: 27 June 2019, which has a priority date: 19 December 2017).
Li teaches a method for agonizing a Wnt signaling pathway in a cell, comprising contacting the cell with a Wnt surrogate molecule, wherein the Wnt surrogate molecule is a multivalent binding protein, comprising: (i) one or more regions that specifically bind to one or more Frizzled (Fzd) receptor (a Fzd binding region); and (ii) one or more regions that specifically bind to a Low-density lipoprotein (LDL) receptor-related protein 5 (LRP5) and/or a Low-density lipoprotein (LDL) receptor-related protein 6 (LRP6) (a LRP5/6 binding region); wherein the Fzd binding region binds to one or more of Fzd1, Fzd2, Fzd7, Fzd9, etc.; and wherein the Fzd binding region and the LRP5/6 binding region are fused to an Fc region at N-terminus and C-terminus, respectively (or the Fzd binding region and the LRP5/6 binding region are fused to an Fc region at C-terminus and N-terminus, respectively), and the Fc region may be from, e.g., IgG1 (see, e.g.,  claims 1, 7-9, 42-44, 56; and p. 27, lines 1-10). Li teaches that the Fzd binding region and the LRP5/6 binding region comprises VHH, sdAb or scFv; and in certain embodiments, a Wnt surrogate molecule is formatted as a diabody, which is fused to an Fc, creating a bivalent bispecific format (see, e.g., claim 41, and p. 35, lines 26-30). 
Therefore, Li anticipates the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (WO 2019/126398 A1), as applied to claims 1-2, 6-8 and 17-18 above, and further in view of Abo et al. (US 2011/0243963 A1, Pub. Date: Oct. 6, 2011).
Li teaches as set forth above. Li, however, does not teach wherein the LRP5/6 binding region binds to a Wnt ligand binding site on LRP5/6, and the Wnt ligand is Wnt3a (claims 3, 4 and 19).
Abo teaches antibodies to LRP6, and antigen-binding fragments thereof, that 
can be used to enhance Wnt activity and/or antagonize Dkk1 activity (see abstract).
Abo teaches LRP6 antibodies that bind to the Wnt ligand (Wnt3a) binding site on LRP6 (see Example 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the antigen-binding fragments taught by Abo to prepare the Wnt surrogate molecule of Li. One of ordinary skill in the art would have been motivated to do so, because Li teaches a method for agonizing a Wnt signaling pathway in a cell, comprising contacting the cell with a Wnt surrogate molecule, which is a multivalent binding protein, comprising: (i) a Fzd binding region, and (ii) a LRP5/6 binding region, wherein the Fzd binding region and the LRP5/6 binding region are fused to an Fc region at N- and C-terminus, respectively, and Abo further teaches LRP6 antibodies that can be used to enhance Wnt activity, wherein the antibodies bind to the Wnt ligand (Wnt3a) binding site on LRP6. Therefore, the combined teachings provide a reasonable expectation of success in making a Wnt surrogate molecule capable of activating a Wnt signaling.

Claims 1-4, 6-8 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Janda et al. (Nature, 2017 May 11, Vol. 545(7653):234-237), in view of Brinkmann et al. (MABS, 2017 Feb/Mar, Vol. 9(2):182-212) (both references provided previously).
Janda teaches surrogate Wnt agonist multivalent binding molecules comprising a frizzled (Fzd) binding domain (“B12” or “scFv”) linked to the C-terminal of a Lrp5/6 (Wnt co-receptors) binding domain (“DKK1c”) through a flexible Gly-Ser polypeptide linker (termed “B12-DKK1c” and “scFv-DKK1c”) (p. 234, bridging paragraph between col. 1 and 2). Janda teaches that the Fzd binding domain “B12” binds to FZD5 and FZD8 receptors, and “scFv” binds to FZD1, FZD2, FZD5, FZD7 and FZD8 with high affinity (ibid.) Janda teaches that the concept of Wnt surrogate is to induce heterodimerization of the Fzd receptor and the Wnt co-receptors Lrp5/6, thereby activating the Wnt signaling pathway (Figure 1). Janda teaches that the surrogate Wnt agonist, e.g., scFv-DKK1c, could substitute for Wnt3A (i.e., binding to a Wnt3A binding sites) (p. 235, col. 2, bottom paragraph). Janda showed that the two multivalent binding molecules activated the canonical Wnt signaling pathway in a cell via the interaction of the Fzd receptor and the Wnt co-receptors Lrp5/6 (p. 235, bridging paragraph between col. 1 and 2).
Janda teaches as set forth above. Janda, however, does not teach linking a Fzd binding domain comprising at least two binding sites (e.g., a diabody) and a Lrp5/6 binding domain comprising at least two binding sites (e.g., a diabody) via an Fc domain.
Brinkmann teaches multivalent binding molecules in which an Fc domain is used to link antigen-binding domains at both its N-terminus and C-terminus, such as tetravalent molecules with a 2 + 2 stoichiometry, wherein the antigen-binding modules may be a diabody (dAb) (p. 183, bridging paragraph between col. 1 and 2, and Figure 1). Brinkmann further teaches preparing a diabody, wherein the VH and VL from one peptide chain pair to the VH and VL from the other peptide chain (p. 185, under section “Diabodies and diabody derivatives”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to link a Fzd binding domain (e.g., in the form of a diabody) and a Lrp5/6 binding domain (e.g., in the form of a diabody) via an Fc domain. One of ordinary skill in the art would have been motivated to do so, because Janda teaches multivalent binding molecules in which a Fzd binding domain is linked to a Lrp5/6 binding domain via a linker, and the multivalent binding molecules are capable of activating the canonical Wnt signaling pathway in a cell, and Brinkmann further teaches preparing a multivalent binding molecule by using an Fc domain to link two binding domains at both its N-terminus and C-terminus, wherein the antigen-binding modules may be a diabody (dAb). Therefore, the combined teachings provide a reasonable expectation of success in making a multivalent binding molecule capable of activating a Wnt signaling.

Conclusion
NO CLAIM IS ALLOWED.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        September 27, 2022